Exhibit 10.5

AMENDMENT TWO

TO

DIRECTORY SERVICES AGREEMENT

This Amendment Two (this “Amendment”) is entered into as of  December 21, 2005
(the “Amendment Effective Date”), by and between Hawaiian Telcom Communications,
Inc., a Delaware corporation (as successor in interest to Hawaiian Telcom
Mergersub, Inc.) (hereinafter referred to as “Publisher”), and L. M. Berry and
Company, a Georgia corporation (“Berry”), and is an amendment to the Directory
Services Agreement (the “Directory Services Agreement”) made and entered into
effective as of February 4, 2005, by and between Publisher and Berry.  All
capitalized terms used herein but not defined herein will have the meanings
assigned to them in the Directory Services Agreement.

1.             The definitions of Gross Print Advertising Sold and Gross
Internet Advertising Sold in Schedule 8 are hereby modified to include Hawaii
excise taxes regardless of whether the excise tax is separately billed to
customers on the advertiser billing.

2.             Gross Print Advertising Revenues Sold for the 2005 Directories
are stipulated by the parties to exceed $63 million for the purpose of
determining the rate of base compensation as provided for in Schedule 8, Section
2.2.

3.             Gross Print Advertising Revenues Sold for the 2005 Directories,
for the purpose of establishing the base for determining Incentive Compensation
as provided for in Schedule 8, Section 2.2 will be stipulated to be
$64,234,118.  Incentive Compensation shall be paid to Berry for 2006 Directories
should the Gross Print and Internet Advertising Revenues Sold exceeds
$68,067,668.  Incentive Compensation shall be paid to Berry for 2007 Directories
should the Gross Print and Internet Advertising Revenues Sold exceeds
$70,984,937.

4.             Publisher’s right of termination under Section 8.3(b) is hereby
modified to apply only if Gross Print and Internet Advertising Revenues Sold for
the 2007 Directories are less than $68,145,976.

5.             The parties further agree, notwithstanding any language to the
contrary contained in the Agreement or any Schedule, print advertising rates for
the 2006 Oahu directories shall be maintained at the same level as for the 2005
Oahu directories and print advertising rates for the 2007 Island directories
(Maui, Kauai, and Hawaii) shall be maintained at the same level as for the 2006
Island directories, without regard to the previously included excise tax, and
Hawaiian Telcom will add 4.166% to all print advertising billing beginning
approximately April 2006 to incrementally assess state excise taxes.


--------------------------------------------------------------------------------


COUNTERPARTS

This Amendment may be executed in any number of counterparts, but all such
counterparts shall constitute but one agreement.

NO OTHER CHANGES

Except as expressly provided for in this Amendment, all of the terms, conditions
and provisions of the Directory Services Agreement remain unaltered and are in
full force and effect. The Directory Services Agreement and this Amendment shall
be read and construed as one agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

L. M. BERRY AND COMPANY

 

HAWAIIAN TELCOM

 

 

COMMUNICATIONS, INC.

 

 

 

 

 

 

 

/s/ Daniel J. Graham

 

/s/ Alan M. Oshima

 

 

 

 

 

By:

Daniel J. Graham

By:

Alan M. Oshima

 

 

 

 

Title:

President and CEO

Title:

SVP, General Counsel & Secretary

 


--------------------------------------------------------------------------------